Richardson, Judge,
delivered the opinion of the court.
The petition in this case is for the partition of a lot in St. Louis, which belonged to Francois Nicolas Matthieu, who died in 1853. The parties claim title by inheritance; and all of them are not only aliens but nonresidents of the United States. The land court dismissed the petition; and the only question is whether an alien residing in a foreign country can take land in this state by descent.
By the common law an alien can not acquire real property by descent, for he has no inheritable blood. (2 Black. Com. 249; 2 Kent Com. 54.) Our statute (R. C. 1845, p. -,) declares that “ all aliens, residing in the United States, who shall have made a declaration of their intention to become citizens of the United States by taking the oath required by law, and all aliens residents in this state, shall be capable of acquiring real estate in this state by descent,” &c.; but it does not apply to these parties, for they have never resided in the United States.
All the judges concurring, the judgment will be affirmed.